Name: 2008/159/EC: Commission Decision of 22 February 2008 amending Decision 2007/683/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2008) 675)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  natural environment;  means of agricultural production
 Date Published: 2008-02-26

 26.2.2008 EN Official Journal of the European Union L 51/21 COMMISSION DECISION of 22 February 2008 amending Decision 2007/683/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2008) 675) (Only the Hungarian text is authentic) (2008/159/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) thereof, Whereas: (1) Commission Decision 2007/683/EC (2) was adopted as one of a number of measures to combat classical swine fever. (2) Slovakia has informed the Commission about the recent evolution of that disease in feral pigs in certain areas bordering Hungary. (3) Hungary has informed the Commission that in the light of the epidemiological situation, the measures set out in the plan for the eradication of classical swine fever in feral pigs need to be extended to certain areas of the Pest County in Hungary. (4) Decision 2007/683/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/683/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Hungary. Done at Brussels, 22 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 281, 25.10.2007, p. 27. ANNEX ANNEX Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county NÃ ³grÃ ¡d and north of the motorway E 71..